Name: Commission Regulation (EC) No 2864/98 of 30 December 1998 laying down detailed rules for the application in 1999 of the arrangements applicable to imports laid down in Council Regulation (EC) No 70/97 as regards certain beef and veal products
 Type: Regulation
 Subject Matter: international trade;  trade;  animal product;  tariff policy;  political geography
 Date Published: nan

 EN Official Journal of the European Communities 31. 12. 98L 358/90 COMMISSION REGULATION (EC) No 2864/98 of 30 December 1998 laying down detailed rules for the application in 1999 of the arrangements applicable to imports laid down in Council Regulation (EC) No 70/97 as regards certain beef and veal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina and Croatia and to imports of wine originating in the former Yugoslav Republic of Macedonia and the Republic of Slovenia (1), as last amended by Regulation (EC) No 2863/98 (2), and in particular Article 10 thereof, Whereas Article 8 of Regulation (EC) No 70/97 provides for 1999 for an annual tariff quota of 10 900 tonnes expressed in carcase weight; whereas detailed rules for the application of that quota must be laid down; Whereas, pursuant to Article 8(3) of Regulation (EC) No 70/97, imports under that quota are subject to the presen- tation of an authenticity certificate attesting that the goods are originating goods and from the issuing country and that they correspond exactly to the definition in Annex F to the aforementioned Regulation; whereas it is necessary to establish a model for those certificates and lay down detailed rules for their use; Whereas the arrangements should be managed using import licences; whereas to this end rules should be set on submission of applications and the information to be given on applications and licences, in accordance with the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricul- tural products (3), as last amended by Regulation (EC) No 1044/98 (4), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (5), as last amended by Regulation (EC) No 2648/98 (6); Whereas, in order to ensure proper management of the imports of the products in question, provision should be made for import licences to be issued subject to verifica- tion, in particular of entries on certificates of authenticity; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The following tariff quotas are hereby opened for the period 1 January to 31 December 1999:  9 400 tonnes of baby beef', expressed in carcase weight, originating in and coming from Croatia,  1 500 tonnes of baby beef', expressed in carcase weight, originating in and coming from Bosnia- Herzegovina. The two quotas referred to in the first subparagraph shall bear the serial numbers 09.4503 and 09.4504 respectively. For the purposes of attributing the said quotas, 100 kilo- grams live weight shall be equivalent to 50 kilograms carcase weight. 2. The customs duty applicable under the quotas referred to in paragraph 1 shall be 20 % of the duty laid down in the Common Customs Tariff. 3. Importation under the quotas referred to in para- graph 1 shall be reserved for certain live animals and certain meat falling within CN codes:  ex 0102 90 51, ex 0102 90 59, ex 0102 90 71 and ex 0102 90 79,  ex 0201 10 00 and ex 0201 20 20,  ex 0201 20 30,  ex 0201 20 50, referred to in Annex F to Regulation (EC) No 70/97. Article 2 1. Imports of the quantities set out in Article 1 shall be subject to presentation, on release for free circulation, of an import licence issued in accordance with the following provisions: (1) OJ L 16, 18. 1. 1997, p. 1. (2) See page 85 of this Official Journal. (3) OJ L 331, 2. 12. 1988, p. 1. (4) OJ L 149, 20. 5. 1998, p. 11. (5) OJ L 143, 27. 6. 1995, p. 35. (6) OJ L 335, 10. 12. 1998, p. 39. EN Official Journal of the European Communities31. 12. 98 L 358/91 (a) Section 8 of the licence applications and of the licences themselves must show the country of origin; licences shall carry with them an obligation to import from the country indicated; (b) Section 20 of the licence applications and of the licences themselves shall show one of the following endorsements:  [ «Baby beef » (Reglamento (CE) no 2864/98)]  ( »Baby beef « (forordning (EF) nr. 2864/98))  ( Baby beef  (Verordnung (EG) Nr. 2864/98))  [ «Baby beef » (Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2864/98)]  (Baby beef' (Regulation (EC) No 2864/98))  [ «Baby beef » (rÃ ¨glement (CE) no 2864/98)]  [ «Baby beef » (regolamento (CE) n. 2864/98)]  ( Baby beef  (Verordening (EG) nr. 2864/98))  [ «Baby beef » (Regulamento (CE) nÃ « 2864/98)]  ( Baby beef  (asetus (EY) N:o 2864/98))  ( Baby beef  (fÃ ¶rordning (EG) nr 2864/98)); (c) the original of the certificate of authenticity drawn up in accordance with Articles 3 and 4 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity. The original of the certificate of authenticity shall be kept by the abovementioned authority; (d) certificates of authenticity may be used for the issuing of more than one import licence for quantities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attributed; (e) the competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission on the subject. The licences shall be issued immediately thereafter. 2. Notwithstanding paragraph 1(e), the competent authorities may, in exceptional cases and on duly reasoned application, issue import licences on the basis of the relevant certificates of authenticity before the infor- mation from the Commission is received. In such cases, the security for the import licences shall be EUR 25 per 100 kilograms net weight in the case of live animals and EUR 60 per 100 kilograms net weight in the case of meat. After having received the information relating to the certificate, Member States shall replace this security with that referred to in Article 5(1). Article 3 1. The certificates of authenticity referred to in Article 2 shall be made out in one original and two copies, to be printed and completed in one of the official languages of the European Community, in accordance with the model in Annexes I and II respectively for the two countries concerned; they may also be printed and completed in the official language or one of the official languages of the exporting country. The competent authorities of the Member State in which the import licence application is submitted may require a translation of the certificate to be provided. 2. The original and copies thereof may be typed or handwritten. In the latter case, they must be completed in black ink and in block capitals. 3. The certificate forms shall measure 210 Ã  297 mm. The paper used shall weigh not less than 40 g/m2. The original shall be white, the first copy pink and the second copy yellow. 4. Each certificate shall have its own individual serial number followed by the name of the issuing country. The copies shall bear the same serial number and the same name as the original. 5. Certificates shall be valid only if they are duly endorsed by an issuing authority listed in Annex III. 6. Certificates shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them. Article 4 1. The issuing authorities listed in Annex III must: (a) be recognised as such by the exporting country; (b) undertake to verify entries on the certificates; (c) undertake to forward to the Commission at least once per week any information enabling the entries on the certificates of authenticity, in particular the number of the certificate, the exporter, the consignee, the country of destination, the product (live animals/meat), the net weight and the date of signature, to be verified. 2. The list may be revised where the requirement referred to in paragraph 1(a) is no longer met or where an issuing authority fails to fulfil any of the obligations incumbent on it. Article 5 Certificates of authenticity and import licences shall be valid for three months from their respective dates of issue. However, their term of validity shall expire on 31 December 1999. EN Official Journal of the European Communities 31. 12. 98L 358/92 Article 6 The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply subject to the provisions of this Regulation. Article 7 The authorities of the Republics of Croatia and Bosnia- Herzegovina shall communicate to the Commission of the European Communities specimens of the stamp imprints used by their issuing authorities and the names and signatures of the persons empowered to sign certi- ficates of authenticity. The Commission shall commun- icate this information to the competent authorities of the Member States. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1998. For the Commission Karel VAN MIERT Member of the Commission ANNEX I 1. Consignor (full name and address) CERTIFICATE No 0000 ORIGINAL CROATIA 2. Consignee (full name and address) CERTIFICATE OF AUTHENTICITY for exports to the EC of bovine animals and meat of bovine animals (application of Regulation (EC) No 2864/98) NOTES A. This certificate shall be prepared in one original and two copies. B. The original and its two copies shall be typewritten or completed by hand; in the latter case, they must be completed in block letters in ink. 3. Marks, numbers, number and nature of packages or head of cattle; description of goods 4. Combined Nomenclature subheading 5. Gross weight (kg) 6. Net weight (kg) 7. Net weight (kg) (in words) 8. I, the undersigned .......................................................... , acting on behalf of the authorised issuing body (box No 9) certify that the goods described above were subjected to health inspection at ...................................... , in accordance with the attached veterinary certificate of ...................................... , originate in and come from the Republic of Croatia and correspond exactly to the definition contained in Annex F to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina and Croatia (OJ L 16, 18. 1. 1997, p. 1). 9. Authorised issuing body Place: Date: ...................................(Stamp of issuing body) (Signature) ANNEX II 1. Consignor (full name and address) CERTIFICATE No 0000 ORIGINAL BOSNIA-HERZEGOVINA 2. Consignee (full name and address) CERTIFICATE OF AUTHENTICITY for exports to the EC of bovine animals and meat of bovine animals (application of Regulation (EC) No 2864/98) NOTES A. This certificate shall be prepared in one original and two copies. B. The original and its two copies shall be typewritten or completed by hand; in the latter case, they must be completed in block letters in ink. 3. Marks, numbers, number and nature of packages or head of cattle; description of goods 4. Combined Nomenclature subheading 5. Gross weight (kg) 6. Net weight (kg) 7. Net weight (kg) (in words) 8. I, the undersigned .......................................................... , acting on behalf of the authorised issuing body (box No 9) certify that the goods described above were subjected to health inspection at ...................................... , in accordance with the attached veterinary certificate of ..................................... , originate in and come from the Republic of Bosnia- Herzegovina and correspond exactly to the definition contained in Annex F to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina and Croatia (OJ L 16, 18. 1. 1997, p. 1). 9. Authorised issuing body Place: Date: ...................................(Stamp of issuing body) (Signature) EN Official Journal of the European Communities31. 12. 98 L 358/97 ANNEX III Issuing bodies:  Republic of Croatia: Euroinspekt', Zagreb, Croatia,  Republic of Bosnia-Herzegovina: